DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17/535,851, filed on 12/09/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15 and 17-20 of copending Application No. 16/724,942 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims may be differently worded, they still define the same invention disclosed in 16/724,942.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application 16/724,942
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 1
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 1
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 14
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1-13 recite a method, which is a process, which is a statutory category of invention. Claims 14-16 recite to a non-transitory data storage medium, which is a manufacture, which is a statutory category of invention. Claims 17-18 are directed to a computer, which is a machine, which is a statutory category of invention. Claims 19-20 are directed to a system, which is a machine, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14, 17 and 19 recite the abstract idea of computing simulation states to be displayed, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively based on Mathematical Concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations. The limitation of “computing a full simulation that comprises states;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “computing a reduced model of the computed full simulation, the reduced model comprising a basis with elements, each state of the full simulation being represented by a respective linear combination of basis elements; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Additionally, as the limitations are directed to developing simulation models, this type of limitation i.e. “system for developing simulation models” was found to be calculations amounting to a series of abstract process steps. See Simio, LLC v. FlexSim Software Prods., Inc., 983 F.3d 1353 (Fed. Cir. 2020) (making simulation models by graphical modeling rather than programming is an abstract idea) Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper, or alternatively mathematical concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
Dependent claims 2-13, 15-16, 18 and 20 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a non-transitory data storage medium” in claim 14, “a processor”, “a memory”, “a display” in claim 17 and “a network”, “a first computer”, “a second computer” in claim 19 however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h))  The claims merely detail instructions on how to compute and display a simulation. There is no improvement to the computer running the application. Claims 1, 14, 17 and 19 recite the additional limitation of “displaying, for at least one state of the full simulation, a part of the respective linear combination” however, this merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process or a mathematical calculation) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)). Regarding dependent claims 8 and 10 containing “a network”, as well as 13 containing “a network”, “a first computer”, and “a second computer”, these elements both in combination and alone, do not integrate the judicial exception into a practical application. These limitations generally link the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)) The claims, as a whole, do not integrate the tentative abstract idea into a practical application. There is no particular machine on which the judicial exception is being applied.
Dependent claims 2-7, 9, 11-12, 15-16, 18 and 20 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1, 14, 17 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claims recite the additional elements of “a non-transitory data storage medium” in claim 14, “a processor”, “a memory”, “a display” in claim 17 and “a network”, “a first computer”, “a second computer” in claim 19 however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to compute and display a simulation. There is no improvement to the computer running the application. Claims 1, 14, 17 and 19 recite the additional limitation of “displaying, for at least one state of the full simulation, a part of the respective linear combination” however, this  merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process or a mathematical calculation) does not amount to significantly more than the abstract idea. (MPEP 2106.05(f)(2)). Regarding dependent claims 8 and 10 containing “a network”, as well as 13 containing “a network”, “a first computer”, and “a second computer”, these elements both in combination and alone, does not amount to significantly more than the abstract idea. These limitations generally link the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)) Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As the invention itself is directed to an abstract application within the field of simulation, such an abstract idea itself, “cannot supply the inventive concept that renders the invention ‘significantly more’ than that abstract idea.” Simio, 983 F.3d at 1364. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 15, 18 and 20 are directed to further limiting the display method by defining a compression ratio and reconstructive error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 3 and 16 are directed to further limiting the basis elements, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 4, 5 and 6 are directed to further limiting the display method by selecting the elements to be displayed, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 7 is directed to further limiting the display method by defining a compression ratio and reconstructive error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 8 is directed to further limiting the display method by defining the compression ratio, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 9 is directed to further limiting the display method by defining the reconstruction error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 10 is directed to further limiting the display method by defining the reconstruction error, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 11 and 12 are directed to further limiting the display method based on user action, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 13 is directed to further limiting the display method by defining the locations of computation and display, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. USPPN 2018/0268591 (hereinafter “Zhou”), in view of Meagher et al. USPPN 2017/0046458.
Regarding claim 1, Zhou teaches A computer-implemented method for displaying a simulation, comprising: ([0002], [0014]-[0016], [0044], [0071], [0072], a full hair model simulation is conducted and the overall result of the model is displayed)
computing a reduced model of the computed full simulation, the reduced model comprising a basis with elements, each state of the full simulation being represented by a respective linear combination of basis elements; and ([0002], [0014]-[0016], [0044]-[0052] a reduced model with each representative hair (Gs) of the full hair simulation is conducted) 
displaying, for at least one state of the full simulation, a part of the respective linear combination. (Figures 2 and 4, [0002], [0035], [0052]-[0055], [0070]-[0072], the simulation of the full model which comprises the reduced models is displayed)
Zhou does not explicitly teach computing a full simulation that comprises states;
Meagher teaches computing a full simulation that comprises states; (Figures 1, 4, [0062], [0072], [0075], [0089]-[0090], [0108] [0253], [0264], The server simulates all input data using the models, where all states are calculated, to produce comparisons of the real time data to the predicted data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Meagher by using a client server architecture to compute the entire simulation so a portion can be conveyed to the user, as the references are directed to simulating a model based on portions of the model. Meagher would modify Zhou by incorporating a client server architecture that allows the user to view a portion of the total simulation. The benefit of doing so is the system presents a novel way to digest portions of the simulation in a manageable and coherent way. This helps reduce the amount of information an individual is required to comprehend. (Meagher [0084]-[0085]) 

In regards to claim 4, the combination of Zhou and Meagher teach the limitations of claim 1. Zhou also teaches further comprising, before the displaying of the part of the respective linear combination: selecting a number of basis elements contributing to the part of the respective linear combination for one or more next states to be displayed. ([0043]-[0044], specific hairs are selected)

In regards to claim 5, the combination of Zhou and Meagher teach the limitations of claim 4. Zhou also teaches further comprising, after the displaying of the part of the respective linear combination: selecting a new number of basis elements contributing to the part of the respective linear combination for one or more next states to be displayed, thereby creating a new part of the respective linear combination for each of the one or more states to be displayed; and displaying of the new part of the respective linear combination. (Figures 2 and 4, [0043], [0044] every reduced model corresponds to one combination situation of the representative hairs, that is to use a partial representative hairs for the reduced model)

In regards to claim 6, the combination of Zhou and Meagher teach the limitations of claim 5. Zhou also teaches wherein the selecting of the new number of basis elements and the displaying of the new part are iterated.([0014]-[0016], [0043], [0044], each hair is selected and iterated in the full and reduced models)

Regarding claim 13, the combination of Zhou and Meagher teach the limitations of claim 1. Zhou does not explicitly teach wherein the computing of the full simulation and the computing of the reduced model of the computed full simulation are performed on a first computer, the other steps being performed on a second computer, the first and second computer being connected through a network.
Meagher teaches wherein the computing of the full simulation and the computing of the reduced model of the computed full simulation are performed on a first computer, the other steps being performed on a second computer, the first and second computer being connected through a network. (Figures 1, 4, [0062],[0063], [0068], [0072], [0075], [0089]-[0090], [0253], [0264], The server simulates all input data using the models to produce comparisons of the real time data to the predicted data, it is connected to the client interface through a network)

In regards to claim 14, it is the non-transitory data storage medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 17, it is the computer embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 19, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Claims 2-3, 7-12, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Meagher, and in further view of Salloum et al. “Optimal Compressed Sensing and Reconstruction of Unstructured Mesh Datasets” (hereinafter “Salloum”).

Regarding claim 2, the combination of Zhou and Meagher teach the limitations of claim 1. The combination of Zhou and Meagher does not explicitly teach wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error.
Salloum teaches wherein any linear combination of basis elements is associated with a respective simulation compression ratio (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, A simulation compression ratio is chosen)
and a respective reconstruction error. (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the system ensures the reconstruction error of the simulation meets the requirements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou and Meagher to incorporate the teachings of Salloum by using compression ratios and reconstruction errors to send the simulation over a network, as the references are directed to simulating reduced portions of the model. Salloum would modify Zhou and Meagher by incorporating a compression ratio and reconstruction error to send the simulation over a network. The benefit of doing so is the system will be able to achieve compression ratios up to two orders of magnitude with reasonable reconstruction accuracy and minimal visual deterioration in the data. (Salloum Abstract)

Regarding claim 3, the combination of Zhou and Meagher teach the limitations of claim 1. The combination of Zhou and Meagher does not explicitly teach the basis elements are ordered; and the first element of the ordered basis elements contributes to the part of the respective linear combination.
Salloum teaches the basis elements are ordered; and the first element of the ordered basis elements contributes to the part of the respective linear combination. (Page 7 section 2.3.2, Page 9 Section 4.1.1, Page 10 Section 4.1.2, values are chosen and ordered in order to produce the smallest reconstruction error, each value contributes to the whole combination)

Regarding claim 7, the combination of Zhou and Meagher teach the limitations of claim 4. Zhou and Meagher do not explicitly teach wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error, and each selecting is performed such that the respective simulation compression ratio or the respective reconstruction error of the part of the respective linear combination for one or more next states to be displayed reaches a given value.
Salloum teaches wherein any linear combination of basis elements is associated with a respective simulation compression ratio and a respective reconstruction error, and each selecting is performed such that the respective simulation compression ratio or the respective reconstruction error of the part of the respective linear combination for one or more next states to be displayed reaches a given value. (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, The simulation is given a compression ratio and reconstruction error based on requirements of the user, the displayed simulation meets that value.)

Regarding claim 8, the combination of Zhou, Meagher and Salloum teach the limitations of claim 7. Zhou and Meagher do not explicitly teach wherein the given value of the simulation compression ratio is determined so that an amount of data sent through a network for displaying the simulation is below a threshold.
Salloum teaches wherein the given value of the simulation compression ratio is determined so that an amount of data sent through a network for displaying the simulation is below a threshold. (Abstract, Introduction Page 2, Page 3 Section 1.2, Page 4 Section 2.1, A simulation compression ratio is chosen such that it meets the threshold parameter)

Regarding claim 9, the combination of Zhou, Meagher and Salloum teach the limitations of claim 7. Zhou and Meagher do not explicitly teach wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement.
Salloum teaches wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement. (Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, the system ensures the reconstruction error of the simulation meets the requirements)

Regarding claim 10, the combination of Zhou, Meagher and Salloum teach the limitations of claim 8. Zhou and Meagher do not explicitly teach wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement, and the given value is determined for displaying the simulation with a maximal accuracy while minimizing the amount of data sent through the network.
Salloum teaches wherein the given value of the reconstruction error is determined so that an accuracy of the simulation to be displayed fits a requirement, and the given value is determined for displaying the simulation with a maximal accuracy while minimizing the amount of data sent through the network. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, A accuracy requirement is maintained to ensure that the reconstruction error is acceptable while reducing the amount of data sent through the network)

Regarding claim 11, the combination of Zhou, Meagher and Salloum teach the limitations of claim 8. Zhou and Meagher do not explicitly teach wherein the threshold is selected upon user action. 
Salloum teaches wherein the threshold is selected upon user action. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, Page 14 Section 6.1, Larger two dimensional datasets are considered, the results are taken from few time steps over the course of the simulation run; the system automates the choice of the parameters)

Regarding claim 12, the combination of Zhou, Meagher and Salloum teach the limitations of claim 9. Zhou and Meagher do not explicitly teach wherein the requirement is selected upon user action.
Salloum teaches wherein the requirement is selected upon user action. (Abstract, Introduction Page 1 and 2, Page 3 Section 1.2, Page 4 Section 2.1, Figure 2, Page 8 Section 3, Figure 7, Page 12 Section 5, Page 14 Section 6.1, Larger two dimensional datasets are considered, the results are taken from few time steps over the course of the simulation run; the system automates the choice of the parameters)

In regards to claim 15, it is the non-transitory data storage medium embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2. 

In regards to claim 16, it is the non-transitory data storage medium embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 18, it is the computer embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 20, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Royan et al. Network-Based Visualization of 3D Landscapes and City Models: Also teaches computing a simulation over a network and adjusting the results shown based on the network environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147